Clifford F. Brown, J.,
dissenting. In the appeal of the claim in this case from the Toledo Regional Board of Review to the Industrial Commission, the commission reversed the board and granted death benefits. In the mandamus action in the court of appeals by the employer Stanadyne attacking this award, that court granted the writ of mandamus nullifying the award. Because the court of appeals should be reversed and the writ of mandamus denied, I dissent.
In awarding death benefits the commission made a factual determination that respondent’s decedent was an employee of relator at the time of death. This determination was within the sound discretion of the commission. State, ex rel. Allied Wheel Products, Inc., v. Indus. Comm. (1956), 166 Ohio St. 47 [1 O.O.2d 190].
The decedent Heare and his family were Ohio residents when he was killed in the course of his employment in Indiana. The employer at that time had a manufacturing plant in Elyria, Ohio, and conducted substantial business in Ohio and in the surrounding states of Indiana, Illinois and Wisconsin. It was regulated by the Industrial Commission of Ohio as a self-insured employer and assigned Risk No. SI 3061. The employer had the right to send decedent to Ohio on Stanadyne’s business, but had not yet done so at the time of Heare’s death.
*204This court has held that constitutional authority exists extending extraterritorial application of Ohio Workers’ Compensation law to work-related injuries and deaths occurring outside Ohio. State, ex rel. Gailey, v. Krise (1969), 18 Ohio St. 2d 191 [47 O.O.2d 432]; Holly v. Indus. Comm. (1943), 142 Ohio St. 79 [26 O.O. 261], R.C. 4123.54 specifically addresses jurisdiction of the Industrial Commission over out-of-state injuries.
R.C. 4123.54 directly authorizes jurisdiction by the Ohio Industrial Commission over work-related injuries and death “wherever such injury has occurred.” Although the second paragraph of this statute permits written agreements between an employer and employee to accept the jurisdiction of a particular state, where no such written agreement has been executed, as in this case, then the first paragraph of R.C. 4123.54 operates to cover all Ohio employees wherever the injury occurs. See State, ex rel. Bailey, v. Krise, supra. In Bailey the injured workman was a resident of Pennsylvania, hired by an Ohio corporation to do a specific construction job in Iowa. No part of the work was planned for Ohio. The claimant was granted an additional award for violation of an Ohio specific safety requirement at the job site in Iowa. Cf. Jenkins v. Keller (1966), 6 Ohio St. 2d 122 [35 O.O.2d 147].
Where the claimant or his surviving dependents are Ohio residents, the Industrial Commission lawfully exercises its jurisdiction over a death benefit claim arising from work-related injuries sustained outside Ohio under a contract for hire made in another state. Prendergast v. Indus. Comm. (1940), 136 Ohio St. 535 [17 O.O. 190]; Alaska Packers Assn. v. Comm. (1935), 294 U.S. 532; Follese v. Eastern Airlines (Minn. 1978), 271 N.W. 2d 824.
The case of Indus. Comm. v. Gardinio (1929), 119 Ohio St. 539, which is cited by the majority, was distinguished by a later opinion, Prendergast v. Indus. Comm., supra. In Gardinio compensation benefits were denied for injury which occurred outside Ohio. However, Prendergast properly distinguishes Gardinio, stating at 541:
“* * * The court especially stressed the further fact that in Gardinio’s case the employer had complied with the Workmen’s Compensation Act of the state where he was permanently employed and where he was injured, and had secured protection for him in the manner required by the laws of that state. We think the case at bar is distinguishable from the Gardinio case because of the difference in facts and for reasons hereinafter stated.”
Just as Prendergast authorized compensation benefits for the out-of-state injury arising out of transitory employment, so should compensation death benefits be awarded here for the employee’s death, both cases being distinguishable from Gardinio. Gardinio had recovered compensation from the state of Pennsylvania in accordance with the laws of that state. In Prendergast and in the case sub judice, the claimants did not receive compensation from the states where their injuries occurred.